Title: From Louisa Catherine Johnson Adams to John Adams, 25 January 1818
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 25 Jany. 1818
				
				It is impossible for me to express the happiness I feel at the news which comes by so many different channels from Boston concerning you, & which has been so agreeably confirmed by yourself. the rapid improvement which is evident in your style & writing is itself a sufficient indication of the pains you are taking to cultivate your mind, and take all the benefit and advantage which your father & myself are so solicitous to afford you in the education which we are enabled to give you and which is the highest gift a man can receive—Go on my beloved Boy and persevere and you will be amply repaid for your toils by the happy conviction of having given joy to parents whose greatest honours and comforts are centred on the worth & excellence of their Children.I answered your last Letters some time since and have been a little surprized at not having heard from you sooner—Charles informs me that you are quite a Hero at Chess and that Miss H Welsh is kind enough to let you beat her all the time—Give my love to her and tell her that Mr. Adams has received 2  Letters since he has been here and that we have heard of him likewise from Miss Ellen Nicholas who mentions his being very well and in good spirits—Ellen always mentions his young playfellows with great affection—Mary desires me to say she is much obliged to you for your kind remembrance and request’s me to offer her compliments and to say she should be much pleased to see you at Washington. Miss Susan Buchanan arrived last night on a visit to me—She appears to very pleasing and mild—Adieu, my dear Son, with every sentiment of love esteem & affection I am yours ever
				
					L. C. Adams
				
				
			